SUPREME COURT

OF

NeEvapa

CLERK’S ORDER

(O) 1947

EE

IN THE SUPREME COURT OF THE STATE OF NEVADA

CARL DEAN EDWARDS. : No. 85487
Appellant,

vs.

THE STATE OF NEVADA Fi L E D
DEPARTMENT OF CORRECTIONS, NOV 08 2027
Respondent. |

 

 

ELIZABETH & BROWN
LERK Q&SUPREN

  
  

 

BY,

ORDER DISMISSING APPEAL

This appeal was docketed on October 12, 2022, without
payment of the requisite filing fee. See NRAP 3(e). That same day, this
court issued a notice directing appellant to pay the required filing fee or
demonstrate compliance with NRAP 24 within 14 days. The notice advised
that failure to comply would result in the dismissal of this appeal. To date,
appellant has not paid the filing fee or otherwise responded to this court’s
notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

aa | ‘
BY: c

ec: Hon. Steve L. Dobrescu, District Judge
Carl Dean Edwards
Attorney General/Carson City
White Pine County Clerk

22-20\I4S